Mr. Justice Breese delivered the opinion of the Court: We deem it unnecessary to consider more than one point raised on this record, and that is, excluding from the jury the plat of the village of Hinsdale, acknowledged January 1st, 1866, and recorded August 14, of the same year. We are of opinion the plat should have gone to the jury for two purposes, first, to show the intent by the owners of the land to dedicate certain portions of it for the village streets, and second, to show the extent of the dedication. So far as we understand the proof, Hinsdale was a village, coming up to the definition of a village, as given by this court, in the case of the Ill. Central R. R. Co. v. Williams, 27 Ill. 49. We are not entirely satisfied with the second instruction given for the plaintiff. We do not find in the record any evidence the colts got on the road at a crossing of a public road. To instruct the jury to believe from the evidence a fact which is not in evidence, -tends to mislead a jury, and should be avoided; For the reason given the judgment is reversed and the cause remanded for further proceedings consistent with this opinion. Judgment reversed.